

115 HR 2884 IH: Communications Over Various Feeds Electronically For Engagement Act of 2017
U.S. House of Representatives
2017-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2884IN THE HOUSE OF REPRESENTATIVESJune 12, 2017Mr. Quigley introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend section 2201 of title 44, United States Code, to require the preservation of Presidential
			 social media accounts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Communications Over Various Feeds Electronically For Engagement Act of 2017 or the COVFEFE Act of 2017. 2.Requirement for preservation of social media accountsSection 2201 of title 44, United States Code, is amended—
 (1)in paragraph (1), by inserting social media, after films,; (2)in paragraph (2);
 (A)in subparagraph (A), by striking ; but and inserting a semicolon; (B)by redesignating subparagraph (B) as subparagraph (C);
 (C)by inserting after subparagraph (A) the following new subparagraph:  (B)includes any personal and official social media account; but; and
 (D)in subparagraph (C), as so redesignated, by inserting after (ii) personal records the following: , except as provided for in subparagraph (B); and (3)by adding at the end the following new paragraph:
				
 (6)The term social media means any form of electronic communication (such as a website for social networking and microblogging) through which users create an online community to share information, ideas, personal messages, and other content (such as videos)..
			